Title: From George Washington to Major General Horatio Gates, 29 June 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Near Monmouth Court house [N.J.]29th June 1778
                    
                    I have the honor to inform you that at seven oClock yesterday morning, both armies advanced on each other—at noon they met on the grounds near Monmouth Court house, where an action commenced—we forced the enemy to retire, and encamped on the Field of battle—they took a strong post in our front, well secured on both flanks by a Morass and thick woods—and remained there till midnight at which time they retreated—it is not at present in my power to give a more minute account of this affair, but will have the pleasure of giving you the particulars at some future opportunity.
                    As soon as the men are properly refreshed, I shall march towards the North River as expeditiously as the distance, and the intense heat of the weather will permit—The Posts in the highlands I make no doubt have been properly attended to and secured.
                    The Enemys Ships have made their appearance at Sandy hook, and are preparing to receive their troops who will probably lose no time in embarking. I am with great respect Sir Your most obedt Servt
                    
                        Go: Washington
                    
                    
                        P.S. Since the evacuation of Philadelphia, at a moderate calculation between 600 and 1000 Deserters have come in from the Enemy.
                    
                